FORM 6-K U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 datedDecember 31, 2012 Commission File Number 1-15148 BRF–BRASIL FOODS S.A. (Exact Name as Specified in its Charter) N/A (Translation of Registrant’s Name) 760 Av. Escola Politecnica Jaguare 05350-000 Sao Paulo, Brazil (Address of principal executive offices) (Zip code) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable. NOTICE TO THE MARKET BRF – Brasil Foods S.A., pursuant to CVM Rule 358, of January 3, 2002 and article 157, paragraph 4, of Law 6.404/76, hereby announces that it acquired 1/3 of the minority interest of Avex S.A., and through the latter, it acquired the remaining interest in the companies Flora Dánica S.A., Flora San Luis S.A. and GB Dan S.A. (“Grupo Dánica”), all headquartered in Argentina. The transaction shall be completed within 90 days, under the terms of the agreement executed between the parties and foresees a US$ 40.5 million investment. This transaction will allow BRF to integrate its business in Argentina, including the operations of Quickfoods (acquired in July), as well as to gain synergies for integrated business. São Paulo, December 31, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:December 31, 2012 By: /s/ Leopoldo Viriato Saboya Name: Leopoldo Viriato Saboya Title: Financial and Investor Relations Director
